ATTORNEYS FOR APPELLANTS                                 ATTORNEY FOR APPELLEES
James D. Johnson                                         Curtis T. Hill, Jr.
Blair M. Gardner                                         Attorney General of Indiana
Jackson Kelly PLLC
Evansville, Indiana                                      Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
______________________________________________________________________________

                                                                                       FILED
                                In the                                          Oct 11 2017, 11:33 am

                                                                                       CLERK
                        Indiana Supreme Court                                      Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court

                            _________________________________

                                   No. 31S01-1710-CT-647

VIRGINIA GARWOOD AND KRISTEN GARWOOD,

                                                         Appellants (Plaintiffs below),

                                             v.

STATE OF INDIANA, ET AL.,
                                                         Appellees (Defendants below).

                            _________________________________

                 Appeal from the Harrison Circuit Court, No. 31C01-1105-CT-24
                                 The Honorable John T. Evans
                            _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 31A01-1603-CT-679
                            _________________________________

                                      October 11, 2017

Per Curiam.

        Following a jury trial and the entry of judgment against one defendant, Virginia and

Kristen Garwood appealed and the defendant cross-appealed. The Court of Appeals affirmed in

part and reversed in part. See Garwood v. State, 77 N.E.3d 204 (Ind. Ct. App. 2017). The

Garwoods petition to transfer.
       We grant transfer for the limited purpose of vacating only that section of the Court of

Appeals opinion addressing subject matter jurisdiction. We summarily affirm the remainder of

the opinion. See Ind. Appellate Rule 58(A)(2). In addressing jurisdiction, the Court of Appeals

opinion cites Garwood v. Indiana Department of State Revenue, 24 N.E.3d 548 (Ind. Tax Ct.

2014), but that opinion was vacated by our “Published Order” issued February 8, 2016. Due to a

clerical error, our Published Order was not sent to Thomson Reuters at that time. Therefore, when

the Court of Appeals issued its opinion, the Published Order was not reported in the Northeastern

Reporters or on Westlaw, which has since been corrected. See Garwood v. Indiana Dep’t of State

Revenue, 79 N.E.3d 903 (Ind. 2016). The Published Order resolved the issue of subject matter

jurisdiction based on the parties’ representations at oral argument.



All Justices concur.




                                                 2